Citation Nr: 1039255	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an extraschedular rating for tinnitus.

2.  Entitlement to an extraschedular rating for bilateral hearing 
loss.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The Veteran's claim file was subsequently transferred to the RO 
in San Diego, California.

In an October 1996 rating decision, the RO, in pertinent part, 
granted service connection for tinnitus, assigning a 10 percent 
evaluation, and bilateral hearing loss, assigning a 
noncompensable evaluation.  The effective date for both claims 
was October 1, 1995 (the day after the Veteran's separation from 
service). 

In February 2002, the RO issued another rating decision, which 
noted that this was a rating decision on the claim filed in June 
1996.  In pertinent part, the RO continued the ratings previously 
assigned for tinnitus and bilateral hearing loss. 

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  The Veteran has stated that he is unable 
to work due to his service-connected tinnitus and headaches and 
claimed service-connected neck and back disabilities.  Even 
though he has not appealed the TDIU issue, when the issue is 
raised by the evidence of record, the Board must adjudicate the 
issue as part of the claim for an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).   As such, the issue is 
properly before the Board.

The Veteran testified before a Veterans Law Judge (VLJ) in 
February 2008.  A copy of the transcript of this hearing has been 
associated with the claim file.  

This case was remanded for further development in April 2008 and 
May 2009 for consideration of extraschedular evaluations for 
bilateral hearing loss and tinnitus.

In April 2008, the Board referred the issues of 
entitlement to service connection for a psychiatric 
disorder, a cervical spine disability, and a back 
disability.  As noted in the May 2009 remand, 
correspondence submitted by the Veteran establishes that 
some development was taken; at least with respect to the 
psychiatric disability claim.  See August 15, 2008 Letter 
(Veteran stated that the RO "expeditiously" addressed his 
claim for service connection for depression secondary to 
service-connected headaches, hypertension, tinnitus, and 
hearing loss but "did not address any of the issues 
remanded by the Board"); August 6, 2008 Letter (referring 
to a June 2008 rating decision that denied service 
connection for depression).  At that time, the 
aforementioned documents could not be found despite a 
careful review of the claim file, and these issues were 
referred to the RO for clarification and any indicated 
action.  This has not been done.  Accordingly, these 
issues are referred again to the  AOJ for appropriate 
action.

The VLJ who conducted the February 2008 hearing and issued the 
October 2008 and May 2009 decisions no longer works at the Board.  
In August 2010, the Board advised the Veteran by letter that he 
had the right to another hearing by the VLJ who will decide his 
appeal and was asked whether he desired to have a new Board 
hearing.  See 38 C.F.R. § 20.707.  The Veteran was also advised 
that if he did not respond within 30 days, the Board would assume 
that he did not want an additional hearing.  To date, a response 
has not been received.  Thus, the Board assumes that the Veteran 
does not desire an additional hearing.

The inferred issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record does not show that the service-
connected tinnitus is productive of marked interference with the 
Veteran's employment or requires frequent periods of 
hospitalization such that the regular schedular standards are 
rendered impractical.

2.  The evidence of record does not show that the service-
connected bilateral hearing loss is productive of marked 
interference with the Veteran's employment or requires frequent 
periods of hospitalization such that the regular schedular 
standards are rendered impractical.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for tinnitus 
have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b)(1) (2010).

2.  The criteria for an extraschedular evaluation for tinnitus 
have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
tinnitus and bilateral hearing loss.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of 
the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA treatment records, private treatment 
records, and Social Security Administration (SSA) records.  The 
Veteran has been afforded several examinations, and he has 
availed himself of the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Analysis

In exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of VA's Compensation and 
Pension Service (CPS) may approve an extra- schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.

A claim for an extra-schedular rating must be sent by the Board 
to those "officials who possess the delegated authority to assign 
such a rating in the first instance."  The question of an extra-
schedular rating is a component of the appellant's claim for an 
increased rating.  Floyd v. Brown, 9 Vet. App. 88 at 96 (1996).

The October 1996 rating decision assigned a noncompensable 
evaluation for bilateral hearing loss and a 10 percent evaluation 
for tinnitus.  The tinnitus evaluation is the maximum schedular 
evaluation assignable whether perceived as unilateral or 
bilateral in nature.

The Veteran contends that he experiences constant tinnitus and 
that both the tinnitus and bilateral hearing loss interfere with 
his ability to work.  He contends that he should be compensated 
for loss of "quality of life."

A September 1996 VA audiological examination report shows that 
the Veteran was diagnosed with bilateral mild sensorineural 
hearing loss.  Word recognition scores were measured at 90 
percent in the right ear and 92 percent in the left.  A September 
1996 VA ear disease examination was normal. 

The April 1997 notice of disagreement contains the following 
statement:

My hear[ing] loss has become my number 1 problem 
during transition since retirement.  In-fact, it has 
cost me my job as a Director, Sales and Marketing 
because of my impairment.  My hearing loss is most 
prevalent in group or social conversational settings 
that will impact my ability to work effectively in the 
civilian market place.  Wearing hearing aids do help, 
but they create a social problem for me in the 
traditional business environment, especially in the 
job I had upon till recently.  I am currently 
unemployed, and I attribute my situation directly to 
my hearing impairment . . . Currently, my hearing 
condition is intolerable due to the deafening ringing 
in my ears caused by tinnitus which compounds my 
inability to hear effectively when I am in a crowded, 
group or social environment.  The tinnitus itself is 
starting to cause me psychological problems.  

A June 1998 private treatment record notes that the Veteran's 
tinnitus had reportedly increased in severity.  The ringing was 
present throughout the day and was "extremely distracting."  
The doctor diagnosed bilateral high frequency sensorineural 
hearing loss.  He wrote "patient with significant psychological 
[illegible] from tinnitus - affecting work ability and activities 
of daily living."  

A December 1998 VA audiological examination report shows that the 
Veteran's tinnitus had reportedly increased in severity and was 
no longer masked by background noise.  The Veteran described the 
tinnitus as severe.  The noise reportedly affected his ability to 
focus or concentrate, kept him awake at night, and caused 
depression.  He also reported difficulty hearing and complained 
that his hearing aids did not help.  He was able to communicate 
one-on-one, but had difficulty hearing in groups and open 
environments.  The diagnosis was bilateral, mild to moderate 
sensorineural hearing loss with severe tinnitus.  Word 
recognition scores were measured at 88 percent in the right ear 
and 84 percent in the left.  

A December 1998 VA ear disease examination report shows that the 
Veteran's hearing loss was "essentially unchanged."  The 
examiner recommended some general measures to help cope with the 
tinnitus, including background noise.  He referred the Veteran to 
psychology for biofeedback training for tinnitus.  The examiner 
also referred the Veteran to the psychiatric clinic "for 
evaluation of any psychiatric disability at this time as part of 
this examination."

A January 1999 VA mental disorders examination report shows that 
the Veteran's tinnitus had reportedly "caused impairment of his 
thought processes and difficulty with focusing at work where he 
works as a manager for a software business."

VA psychology records dated January through April 1999 establish 
that the Veteran received biofeedback treatment for his tinnitus.  
He complained that the tinnitus made concentrating difficult and 
created a sense of helplessness.  The ringing was constant but 
worsened when he was stressed.  He also reported an occasional 
burst of sounds that did not seem to have any identifiable cause.  
The diagnoses included adjustment disorder with depressed mood 
and tinnitus.  The Veteran noted improvement in the tinnitus 
after the initial biofeedback session.  The examiner wrote:  
"Patient indicated that he did feel he tried to contain his 
emotions which may lead to experiencing more tension than he or 
others may be aware of.  Patient reported working an excessive 
amount of hours (approximately 70/week) and stated that he had 
been tense over the weekend."  The clinician recommend continued 
biofeedback training and noted that the Veteran "may wish to 
expand treatment to include stress management and achieving more 
of a balance between work and other activities in his life."  
Subsequent biofeedback sessions reflected an improvement over the 
initial session.  However, the Veteran discontinued further 
psychological treatment in June 2009 because while biofeedback 
had helped him to relax, it provided no relief from his tinnitus. 

An October 1999 private treatment record shows that the clinician 
recommended wearing hearing aids as a way to mask the tinnitus.  
He also discussed controlling  the tinnitus through relaxation 
and vasodilators.

In correspondence dated January 2003, the Veteran stated that he 
had difficulty concentrating and sleeping due to his service-
connected headache disability.  He stated that the headaches 
disrupted his daily life, limited his physical activities, and 
made it difficult to concentrate.  With respect to the bilateral 
hearing loss, the Veteran wrote "second only to my Tinnitus 
disability, this is a major disruption in my life and my pursuit 
of a second career since retiring in 1995."  He stated that his 
hearing loss was problematic at work because "[a]s a manager in 
the technology area facing clients and employees, I am often 
missing valuable information that results in incomplete or wrong 
deliverables."  He further stated that his ability to interpret 
some words, especially in noisy environments, had worsened.  With 
respect to the tinnitus, the Veteran described it as "THE MOST 
DISRUPTIVE THING IN MY LIFE."  (Emphasis in original).  He wrote 
"[t]he constancy and level of ringing has scarred me emotionally 
to the point that I sometimes consider suicidal tendencies."  

A December 2003 VA treatment note shows that the Veteran was an 
unemployed business consultant.

February 2004 VA audiological treatment record shows that word 
recognition ability was poor in the right ear and fair in the 
left ear.  Screening tympanograms showed normal pressure, 
amplitude, and volume.  The Veteran reported feeling depressed 
about his "health situation, chronic neck pain and tinnitus."  
He was referred for evaluation for depression.  An addendum 
states that the Veteran's "primary active problems are related 
to cervical spine degenerative disc disease/degenerative joint 
disease with secondary myofascial pain, complicated by auditory 
sensorineural hearing loss with tinnitus and history of 
headache."    

A May 2004 QTC audiological report shows that work recognition 
scores were 96 percent for the right ear and 100 percent for the 
left ear.  The diagnoses included constant severe tinnitus in 
both ears.
 
A May 2004 Claimant Medical History contains the following 
statement:

I do best when I am one-on-one in a conversation.  I 
do poorly in crowded situations.  I often miss 
portions of conversation when there is external noise 
present.  In addition, I misinterpret words due to 
lack of clarity.  This has created issues/challenges 
for me in business situations.  I believe much of this 
is also a result of the very, very high volume of 
ringing in my ears - that also contributes to me 
feeling depressed and lack of confidence . . . [The 
hearing loss] makes my job in business extremely 
difficult and affect[s] me holding a job.  The 
situation from both the hearing loss and ringing often 
cause me to be depressed.  I've found myself 
frequently being unemployed since retiring.  To combat 
this, I've recently started my own business hoping to 
be successful.  However, the problem of hearing 
effectively during business conversations still 
exist[s].  (Emphasis in original).

In July 2004, the Veteran reported that he occasionally needed to 
lie down and rest because of his neck pain.  

In September 2004, the Veteran was treated for chronic pain 
management and received psychiatric treatment.  He reported being 
depressed for several months because of neck pain and tinnitus.  
He stated that tinnitus was a stressor, and that his chronic pain 
created problems at work.  The Veteran reported that his pain and 
tinnitus had become increasingly more debilitating to the point 
that he got very little enjoyment out of life.  Although he was 
self-employed, he stated that "the pain and tinnitus interfere 
with the business" and so he was looking for a new job.  The 
diagnoses included pain disorder associated with both 
psychological factors and a general medical condition, depressive 
disorder not otherwise specified, chronic pain, and tinnitus. 

In November 2004, the Veteran reported that he had been trying to 
start an internet consulting business but was not having much 
success. 

In correspondence dated February 2005, the Veteran stated that 
his overall quality of life had been negatively impacted by his 
chronic headaches, tinnitus, and bilateral hearing loss.  He 
reported that he had been unable to work for 26 months.  The 
Veteran also stated that the constant pain and tinnitus had 
caused him to become more depressed.  He further stated that his 
tinnitus had worsened because of  various medications he took for 
pain, hypertension, agitation and depression, as well as 
injections to his neck and upper back.  The Veteran reported that 
his headaches made it difficult to concentrate; that his hearing 
loss caused problems with understanding and following directions; 
and that his tinnitus negatively impacted his ability to hear and 
interpret many words.  He wrote "[t]he constancy and level of 
ringing along with the constant pain in my neck, head and back 
impacts me emotionally to the point that I often consider 
suicide."

In April 2005, the Veteran reported that he was having difficulty 
understanding speech in his "noisy work environment."

A May 2005 VA audiological treatment record shows that the 
Veteran had moderate to moderately-severe sensorineural hearing 
loss and "fair" word recognition ability in the right ear, and 
a moderate to moderately-severe sensorineural hearing loss and 
"good" word recognition ability in the left ear.  The clinician 
ordered new hearing aids.  In a separate May 2005 treatment 
record, the Veteran reported that he was working at Disneyland as 
a nighttime-liability manager.  He managed maintenance teams that 
repaired rides.  The Veteran also reported that Ibuprofen and 
NSAIDS aggravated his tinnitus.

In October 2005, the Veteran reported a decreased quality of life 
secondary to chronic neck pain and low back pain.

In correspondence dated April 2006, the Veteran stated "after a 
very long period of unemployment, I was able to find a job at 
Disneyland Resort in California.  However, I am starting to see 
my work function be impacted by my disabilities and my inability 
to conduct the amount of walking required for my job function."

An April 2007 VA audiological examination report shows that the 
Veteran complained of ringing in both ears and general difficulty 
hearing.  He gave an employment history of 10 years in software 
development and two years at  Disneyland doing maintenance 
reliability.  He wore bilateral hearing aids.  The functional 
impairment was difficulty understanding conversational speech in 
most listening environments.  The examiner diagnosed a 
sensorineural hearing problem, with word speech recognition of 84 
percent in the right ear and 80 percent in the left ear.

An April 2007 private treatment record shows that the Veteran's 
tinnitus was reportedly "the worst it has ever been."  He 
related that he was on disability leave at  Disneyland because of 
his back disability.

During his February 2008 hearing, the Veteran reported that he 
was not currently working.  He testified "I've been out on 
disability from my job at Disneyland.  Due to my permanent 
disability status issued by the VA in January, I'm now identified 
as permanently disabled.  So I will not be able to go back to 
that job."  Hearing Transcript at 5.  He further stated that he 
sits down most of each day as a result of his headaches.

In correspondence dated February 2008, the Veteran stated that 
his back, neck, and headache disabilities had caused him to 
"slip into depression from time-to-time."  He further stated 
that he was placed on disability from his job at Disneyland after 
having back surgery in December 2006.  The Veteran reported that 
he "never recovered" from the surgery, and had been classified 
as permanently disabled by a VA physician in January 2008.  He 
further stated that his back pain had caused a significant 
increase in his tinnitus and hearing loss.  The Veteran wrote 
"although overtaken by my chronic neck and back pains, 
[tinnitus] continues to be one of the most disruptive elements in 
my life.  The constancy and level of ringing along with the 
constant pain in my neck, head and back impacts me emotionally to 
the point that I still often consider suicide."

In correspondence dated April 2008, the Veteran stated that 
"[o]ver the years since my retirement in 1995, my depression, as 
a result of my headaches, hearing loss and tinnitus has 
contributed to my inability to maintain steady and consistent 
employment."  He further stated "[s]ince my retirement, I've 
completed a graduate degree and held senior level and meaningful 
positions, for which I've made significant accomplishments.  
However, my medical conditions have negatively impacted my 
ability to maintain consistent employment in those positions."  

A July 2008 VA audiological report shows that the Veteran 
complained of constant bilateral severe tinnitus that interfered 
with his ability to hear and negatively affected his emotional 
state.  The diagnosis was mild to moderate sensorineural hearing 
loss from 500-4000 Hz in the right ear and mild to moderate 
sensorineural hearing loss from 1000-4000 Hz in the left ear.

A correspondence dated January 2009 from Dr. IA states that the 
Veteran's hearing loss "interferes with his ability to converse 
and hold a job" because "he has difficulty having a 
conversation which is clearly necessary in business."  The 
doctor further stated that the Veteran's hearing loss and 
headaches were "diminishing his quality of life and even his 
ability to earn a living."

In correspondence dated January 2009, the Veteran stated that 
"[b]eing in a sterile room for hearing test cannot and will not 
account for severe tinnitus and the impact it has on hearing in 
day-to-day environment and activities."

In March 2009, the Veteran submitted a headache log.  He stated 
that "[w]ith the prostrating headaches, I experience significant 
and debilitating tinnitus.  

VA records from June 2009 through February 2010 establish that 
the Veteran sought medical and psychological treatment in an 
effort to alleviate his tinnitus.  In June 2009, the Veteran 
described his tinnitus as a significant problem.  Specifically, 
he reported significant depression "associated with worsening of 
tinnitus" and thought that the tinnitus might be contributing to 
his headaches.  He reportedly had been unemployed as a project 
manager since April 2007 because of chronic back pain and was 
receiving disability compensation.  

A correspondence dated August 2009 from the Veteran's treating VA 
psychologist contains the following statement:  "Although it is 
normal for chronic pain and tinnitus to interfere at times with 
concentration and short-term memory, [the Veteran] has never 
presented evidence of gross cognitive impairments or pathological 
thought processes."

In March 2010, CPS determined that the Veteran's tinnitus and 
bilateral hearing loss are not manifested by symptomatology 
"presenting an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization."  Accordingly, CPS 
determined that entitlement to an extraschedular evaluation in 
excess of 10 percent for tinnitus and zero percent for bilateral 
hearing loss was not established.

The medical evidence does not establish that the Veteran's 
hearing loss or tinnitus, alone, have interfered with his 
employment or have caused him to require any, let alone frequent, 
periods of hospitalization such as to render the rating criteria 
inadequate.  Rather, the Veteran's hearing loss has been 
evaluated as zero percent disabling, an evaluation that the 
Veteran appealed but which was subsequently confirmed by a Board 
decision dated in May 2009.  He has not appealed this decision to 
the Court.  Similarly, his tinnitus has been evaluated as 10 
percent disabling from October 1, 1995, which is the highest 
evaluation afforded by the criteria.  Notably, the Veteran did 
not respond to VA's July and October 2009 requests for evidence 
in support of his claim.  Specifically, he submitted no 
correspondence from an employer or former employer that would 
verify his contentions.  

The Veteran has reported difficulty hearing at work and 
difficulty concentrating, which adversely affected the Veteran's 
efficiency and potential for advancement.  While the Board 
empathizes with the Veteran's hearing problems and tinnitus, 
difficulty hearing others in person is the sort of problem 
ordinarily associated with a hearing loss disability and already 
anticipated by the rating schedule.  The necessity of having a 
customer or co-worker periodically repeat a statement does not 
denote a marked interference with employment.  In addition, the 
record indicates the Veteran was employed for several years as a 
software developer and two years with Disneyland before taking a 
disability retirement because of his back disability.  While his 
hearing problems may have affected his ability to take on greater 
duties and advance within the organizations, the evidence fails 
to show that the Veteran's hearing problems prevented him from 
performing the duties of the positions for which he was hired.  
No exceptional or unusual disability picture is presented.  

The preponderance of the evidence is against the claims; there is 
no reasonable doubt to be resolved, and assignment of 
extraschedular evaluations is not warranted.


ORDER

Entitlement to an initial extraschedular evaluation for tinnitus 
is denied.

Entitlement to an initial extraschedular evaluation for bilateral 
hearing loss is denied.


REMAND

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  The Veteran does not meet 
the schedular criteria for a TDIU, as none of his service-
connected disabilities are evaluated at 40 percent.  See 38 
C.F.R. § 4.16(a).  The Veteran has reported various periods of 
unemployment because of his service-connected tinnitus and 
headaches and claimed service-connected back and neck 
disabilities.  Furthermore, Dr. IA's January 2009 letter states 
that the Veteran's hearing loss interferes with his ability to 
hold a job.  These statements do not provide sufficient detail to 
assess the Veteran's employability status and there is no medical 
opinion of record specifically addressing the Veteran's 
employability status.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine whether the Veteran is able to 
secure or follow a substantially gainful 
occupation solely as a result of his service-
connected disabilities.

2.  Any additional development deemed 
necessary should be accomplished.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a supplemental 
statement of the case and allow for a 
reasonable response period.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


